NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


DANIEL BRUNER, DOC# Y13297,                 )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D16-4181
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 27, 2018.

Appeal from the Circuit Court for Lee
County; James H. Seals, Senior Judge.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

              Affirmed.



NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.